DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2022 considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Berglund et al. (US 2017/0043347, cited previously, Berglund), Wang (“Mechanical properties and wear resistance of functionally graded et al. (US 2012/0121923, cited previously, Palumbo). 
Berglund teaches an article comprising a layer of cemented carbide (see Paragraph [0059]; element 17 – Figures 7 and 10) which implies the component is sintered; a metal matrix composite bonding layer (see Paragraphs [0007] and [0052]-[0053]; element 18 – Figures 7 and 10); and bonded to an iron-based alloy (Paragraph [0052]; element 15 – Figures 7 and 10). Regarding the coefficients of thermal expansion (CTE), for the individual layers and the relationship thereof, i.e., the expression for x of instant Claims 1 and 13. Berglund does not expressly disclose CTE of the individual layers, which allows one to implicitly determine a value for x, nor a relationship between the CTE of the layers that explicitly defines x.
In view of the CTE of the individual layers, the examiner notes: 
Regarding the MMC layer, the applicants define embodiments of the metal matrix composite of the present invention comprising either a nickel-based alloy (see Table 1) or cobalt-based alloy (see Table 2), with tungsten carbide particles dispersed therein (Page 4, lines 10-26), and Berglund teaches a substantially identical composition for this element of the present invention (metal matrix composite – see Paragraphs [0010], [0012], [0021]; Claims 4-5). Accordingly, since Berglund teaches a substantially identical composition for their MMC layer, it would be reasonably expected that the CTE of the MMC layer in Berglund would be substantially identical to that disclosed by applicants, i.e., 8-12 x 10-6 K-1 (Page 6, Lines 10-15), since products of identical chemical composition cannot have mutually exclusive properties. (See In re Spada
Regarding the cemented carbide layer, the examiner notes that the applicants define embodiments of the sintered cemented carbide with at least 70% WC and 3-30% metallic binder, such as cobalt (Page 3, lines 9-22). While Berglund does not expressly teach this composition, the examiner submits that such a composition, e.g., a cemented carbide with 10-16% Co in WC are conventional for mining/rock crushing applications, as evidenced by Wang (see Section 2.1), which is an application that Berglund is drawn to (Paragraph [0026]). The examiner submits that such a composition of cemented carbide would possess a CTE of 6.0-6.85 x 10-6 K-1, as evidenced by Davis (cited by applicants (see Page 6 of Remarks), which teaches a linear increase in the CTE of WC-Co, as Co content increases (Tables 7), the upper bound derived from the extrapolation of 
Regarding the relationship between iron-based alloy layer and the MMC layer, the applicants define an abutting range for the CTEs of the MMC layer and the iron-based alloy layer (see Page 6, lines 10-15; Page 7, lines 3-7). The examiner submits that while Berglund does not disclose this similarity between the base metal and MMC layer, Berglund would have sought the difference between the MMC layer and base metal to be minimal because Berglund is drawn to an application that would generate heat, i.e.,
Accordingly, regarding the expressions of instant Claims 1 and 13, Berglund teaches a difference between the cemented carbide layer and the MMC layer of 1.15-6.0 x 10-6 K-1, and an abutting or nearly abutting range for the MMC layer and the iron alloy substrate, which would be reasonably expected in Berglund in view of Palumbo, and would result in a denominator that approaches 0 thereby potentially resulting in a large value for x. Accordingly, to satisfy the expression of instant Claims 1 and 13 the difference between the CTE of the iron substrate and the MMC would necessarily have to be in the range of 0.575-12.0 x 10-6 K-1. The examiner submits that there is no teaching or suggestion in the cited references or in the prior art that would allow one of ordinary skill in the art to reasonably conclude that a “minimal difference” between the CTE of the iron substrate and MMC would be within the above range. Therefore, neither the cited references nor any other teaching in the prior art teaches or suggests the CTE relationship for WC, MMC, and iron substrate, and distinguishes the present application over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kembaiyan et al. (US 2006/0185908, Kembaiyan) teaches a drill bit comprising a three-layered structure (Figure 2), wherein the base layer is an iron-based alloy (element 12 – Figure 2; i.e., CTE, of any of the layers of the drill bit.
Freti et al. (US 2009/0053423, Freti) teaches a coating blade comprising a three-layer structure. Freti teaches a metallic strip, made of steel (element 1 – Figure 1a; Claims 1 and 17) , with a first layer deposited thereon, the first layer comprising a NiCr alloy and ceramic materials such as zirconia and titania (element 3 – Figure 1a; Claims 1 and 7-9), and a top wear resistant coating disposed on the first layer, the wear resistant coating comprising WC-Co, which is a cemented carbide (element 2 – Figure 1a; Claims 1 and 15; Paragraph [0031]). Freti also teaches that the thermal conductivity of the intermediate layer is lower than the top deposit (Claim 1), which reduces conduction of heat from the wear resistant layer to the to the blade substrate, thereby reducing thermal expansion and “waving” of the blade (Paragraph [0032]). The examiner notes thermal conductivity is different than coefficient of thermal expansion, and Freti does not disclose a relationship/value for the base substrate.
Yong et al. (US 2010/0276209, Yong) teaches a three-layer drill bit (Figure 6), the drill bit comprising a base material of steel (Paragraph [0040]), with a first layer disposed thereon (element 501 – Figure 6), the first layer comprising metal carbides and a metal matrix of nickel or cobalt alloy (Paragraph [0067]), and a wear-resistant layer disposed on the first layer (element i.e., CTE, of any of the layers of the drill bit.
Zheng et al. (US 2014/0272446, Zheng) teaches a three-article (Figure 3), comprising a metallic substrate, of steel (element 32 – Figure 3; Paragraphs [0066] and [0072]), a metal matrix composite intermediate layer disposed on the metallic substrate (element 33 – Figure 3; Paragraph [0066]), the metal matrix composite comprising hard particles, such as carbides (Claim 3; Paragraph [0066]), and a matrix of nickel or cobalt (Tables IX and X; Paragraphs [0057] and [0060]), and a top layer (element 34 – Figure 3), the top layer comprising a composite of a metal matrix and hard particles (Paragraph [0066]), such as a cemented WC powder disposed in a Ni-based matrix (Paragraph [0111]). Zheng does not teach any thermal properties, i.e., CTE, of any of the layers of the article
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D SCHNEIBLE/Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784